On May 30,1996, it was the judgment of this Court that the defendant serve a term *97of ten (10) years at the Montana State Prison for the offense of Issuing a Bad Check, a Felony Common Scheme. Tb be eligible for parole, the defendant must complete all phases of the chemical dependency treatment program available at the Prison and follow all resulting recommendations to the satisfaction of his treatment providers and supervising officers. Should the defendant be granted parole, he must comply with the conditions as stated in the May 30, 1996 judgment. The defendant is hereby given credit for one hundred thirty-three (133) days served in the Flathead County Detention Center pending final disposition in this matter.
DATED this 23rd day of September, 1996.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. William Neis Swandal